Citation Nr: 1010725	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-21 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether a debt in the amount of $ 451.48 from the overpayment 
of education benefits under the Montgomery GI Bill (MGIB) for 
on-the-job (OTJ) training was validly created.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to April 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 determination issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The issue of entitlement to waiver of the Veteran's $ 451.48 
education benefits overpayment has been raised by his 
February 2008 Notice of Disagreement and May 2008 Substantive 
Appeal, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and the issue is referred to the 
RO for appropriate action.  


FINDING OF FACT

In view of the Veteran's submitted February 2008 Notice of 
Disagreement and his May 2008 Substantive Appeal, there is no 
longer a controversy on the question of whether a debt in the 
amount of $ 451.48 from the overpayment of MGIB education 
benefits for OTJ training was validly created.


CONCLUSION OF LAW

There remains no justiciable case or controversy currently 
before the Board concerning whether a debt in the amount of $ 
451.48 from the overpayment of MGIB education benefits for 
OTJ training was validly created, and the appeal of this 
issue is dismissed.  38 U.S.C.A. § 7105 (West 2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

In October 2007, the RO formally notified the Veteran that 
his MGIB educational benefits had ended on July 2, 2007, 
based upon notice from the Veteran's training facility that 
his training had ended on July 1, 2007.  Accordingly, he was 
notified to repay an overpayment balance of $ 451.48.

The Veteran filed a Notice of Disagreement in February 2008 
in which he contended that he did not owe this debt because 
he was not notified until August 2007 of the end of the 
training program and his promotion to journeyman status.  He 
received this notification in August 2007, more then a after 
he had completed his monthly certification for his July 2007 
MGIB benefits.  Further, he noted that the same training 
facility official who provided him with the termination 
notice had also certified his July 2007 hours for MGIB 
benefits at the end of July 2007.  

In his June 2008 Substantive Appeal, the Veteran wrote that 
he did not think he should be held responsible for repayment 
when the training facility never notified him that he had 
reached journeyman status until after the training facility 
had signed his July 2007 certification for monthly MGIB 
education benefits, at the end of July 207.  He said that he 
would never have pursued payment of his July 2007 VA 
education benefits if he had known of the changes in his work 
status.  He also noted that he had been told that the OTJ 
benefits were supposed to be for 18 months, and that if 
anyone should be held responsible it should be the training 
facility.

The Veteran is not challenging the actual amount of the 
overpayment at issue, nor is he challenging the date of the 
termination of his educational assistance benefits at issue.  
See 38 C.F.R. §§ 21.4135 (2009).  Rather, as set out above, 
he argues that it would be unfair for VA to recoup monies 
paid to him, given that the debt was created because he 
relied upon misinformation or untimely notification provided 
by the training facility.  It appears from the Veteran's 
submissions that he was actually requesting VA to grant him a 
waiver of any determined overpayment; however, the RO has not 
adjudicated that issue.  As noted in the Introduction, the 
Board has referred the issue of the Veteran's entitlement to 
a waiver of any validly created overpayment to the RO for 
initial adjudication. 

The Board notes that the Veteran does not dispute that his 
last day of training was on July 1, 2007, or that he entered 
into journeyman status in July 2007, or that the overpayment 
calculation was reasonable.  In essence, a "case or 
controversy" involving a pending adverse determination to 
which the appellant has taken exception does not exist in 
this appeal.  See Shoen v. Brown, 6 Vet. App. 456, 457 
(1994).  There remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the issue of 
whether a debt in the amount of $ 451.48 from the overpayment 
of MGIB education benefits for OTJ training was validly 
created is dismissed as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal of whether a debt in the amount of $ 451.48 from 
the overpayment of MGIB education benefits for OTJ training 
was validly created is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


